Judgment, Supreme Court, New York County (Ira Beal, J.), rendered on May 10, 1988, convicting defendant, upon his plea of guilty, of two counts of criminal possession of a controlled substance in. the second degree (Penal Law § 220.18), in full satisfaction of two sepa*295rate indictments, and sentencing him to indeterminate prison terms of from four years to life and from six years to life, to be served consecutively, is unanimously affirmed.
We are unpersuaded that the sentences imposed, or their consecutive nature, were unduly harsh or excessive. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentences. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and, "[h]aving received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Ross, J. P., Asch, Kassal, Wallach and Smith, JJ.